DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2017/0061591) and Toma et al. (U.S. Publication 2016/0330513).
In reference to claim 1, Park et al. discloses an image processing apparatus for generating data of an image and outputting the generated data to a display device (see paragraph 11 and 
a metadata acquiring unit configured to acquire color control metadata from a plurality of color control metadata, wherein the acquired color control metadata is used for converting the image to a high dynamic range (HDR) image (see paragraphs 26, 185-188, 190-191, 196-198, 234-238, 253-256 and Figures 5C, 6C and 7B wherein Park et al. discloses the apparatus comprising a controller which houses a metadata analyzer that receives brightness information of an image from an image analyzer.  Park et al. also discloses the metadata analyzer to receive display information which includes information about color and luminance displayable on the display.  Park et al. discloses the metadata analyzer to set luminance information, via renewal and output of a luminance lookup table, of an image to be displayed on a per-scene or per-image frame basis based on brightness information of the high dynamic range image and the luminance and color information displayable by the display.  Note, the Examiner interprets the luminance and color adjustment process of Park et al. functionally equivalent to Applicant’s “correcting process.”  Further note, the combinations of metadata received via the input image with the displayable information of the particular at least inherently creates a “plurality of metadata.”  Lastly, Park et al. discloses the apparatus to proportionally convert the display output luminance based upon the input HDR image and particularly discloses the situation where a 400 nit output image is produced thus compared to the standard dynamic range 100 nit image, the Examiner interprets the output image produced in at least this situation as an “HDR” image.)
wherein the display device is externally connected to the image processing apparatus,
wherein the display device is a physically separate device from the display device, and

a corrector configured to perform at least part of the correcting process on the image, using the acquired color control meta data (see paragraphs 206-207, 234-238, 343-354 and Figures 5C, 6A and 16B wherein Park et al. discloses the metadata analyzer to receive display information which includes information about color and luminance displayable on the display.  Park et al. discloses the metadata analyzer to set luminance information, via renewal and output of a luminance lookup table, of an image to be displayed on a per-scene or per-image frame basis based on brightness information of the high dynamic range image and the luminance and color information displayable by the display. Park et al. explicitly discloses at least one HDR processor, which includes the image analyzer, metadata analyzer, luminance mapping unit and color mapping unit, as separate from the display.); and
an image output unit configured to acquire data of the corrected image from the corrector and output the acquired data to the display device (see paragraphs 343-354 and Figure 16A wherein Park et al. discloses the HDR processor transmitting data to the display via a picture quality processor.  Note, the Examiner interprets the combination of the HDR processor and picture quality processor functionally equivalent to Applicant’s “image output unit” ),
wherein the corrected image is the HDR image (see paragraphs 26, 253-256 and Figure 7B wherein Park et al. discloses the apparatus to proportionally convert the display output luminance based upon the input HDR image and particularly discloses the situation where a 400 
Although Park et al. does disclose at least one HDR processor, which includes the image analyzer, metadata analyzer, luminance mapping unit and color mapping unit, as separate from the display (see paragraphs 343-354 and Figures 16A-B), Park et al. does not explicitly disclose the display being separate and externally connected from the above listed processing units.  Toma et al. discloses a method of transmitting data used by a playback device and more particularly transmitting meta data to a display device (see paragraphs 54-55).  Toma et al. discloses a data output device of the invention including a video decoder, external meta obtaining unit, HDR meta interpreter among other components which is connected with a display device and outputs generated video signals and HDR control information to the display device (see paragraphs 184-185, 190 and Figure 16).  Toma et al. further discloses that display characteristics information may be obtained from the display device for use in generating the output video signals (see at least paragraphs 400-401).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the separation of data processing and display device techniques of Toma et al. with the high dynamic image displaying techniques of Park et al. in order to create a modular image processing system wherein multiple type displays of different display technologies can be connected thereto allowing for a wide range of adaptability and/or compatibility for displaying HDR data upon such different display technologies.  (see Response to Arguments below)
	In reference to claim 2, Park et al. and Toma et al. disclose all of the claim limitations as applied to claim 1 above.  Park et al. discloses the apparatus comprising a controller which houses a metadata analyzer that receives brightness information of an image from an image 
In reference to claim 4, Park et al. and Toma et al. disclose all of the claim limitations as applied to claim 3 above.  Park et al. discloses the controller transmitting to the display a processed image signal that is displayable by the display (see paragraphs 64, 175 and Figures 2 and 5C).  Further, with reference to at least Figure 6C, Park et al. at least inherently discloses “combining” the luminance processed corrections and color corrections via a “luminance and color gamut mapping unit” producing image data to thereby output the “combined” image data to the display device.
In reference to claim 5, Park et al. and Toma et al. disclose all of the claim limitations as applied to claim 1 above.  Park et al. explicitly discloses using luminance and color lookup tables to adjust luminance and colors of image data (see paragraphs 200-207) of which the Examiner interprets as functionally equivalent to “rules” or “mappings.”  Note, it is clear that the display in Park et al. at least inherently comprises “pixels” and at least such “color” data is associated specifically thereto.  The Examiner notes the claim language usage of the term “either one of…” for describing the possibilities of acquired metadata.

	In reference to claim 7, claim 7 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 7 recites a method of the invention of which the Examiner deems has at least inherently been disclosed by the teachings of Park et al. and Toma et al. as seen in the above rejection of claim 1.
In reference to claim 8, claim 8 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition, claim 8 recites, “A non-transitory computer readable medium having stored thereon computer program for a….”  Park et al. further explicitly discloses the image apparatus comprising a memory that stores programs for control and signal processing by .

Response to Arguments
Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive.
In reference to claims 1, 2 and 4-8, Applicant argues the 35 USC 103 rejection based upon Park et al. and Toma et al. in particular, 1) Park et al.’s disclosed metadata is used for an entirely different conversion process than that which is claimed thus the interpretation of Park et al.’s “color control metadata cannot be considered equivalent to Applicant’s “metadata” and 2) Toma et al.’s metadata is not “specific to the display” as required by the claims (see pages 2-3 of Applicant’s Remarks).  In response, the Examiner disagrees.
Firstly, Park et al. discloses the image display apparatus displaying images based upon a luminance information of the image to be displayed and information about luminance that is displayable by the display apparatus (see at least paragraph 24).  Park et al. does disclose receiving a high dynamic range image however Park et al. also describes displaying a high dynamic range image in that Park et al. gives the example that an SDR image can be considered measuring 100 nit while Park et al. processes the image such that it is displayed at a luminance level corresponding to 400 nit (see at least paragraphs 24, 26, 248-256 and Figure 7B).  Thus relative to this specific scenario as disclosed in Park et al., the Examiner interprets the corrected/processed image in Park et al. as equivalent to an “HDR” image.  Applicant seems to argue that the direction of conversion, e.g. SDR to HDR vs. HDR to SDR, is vital in the 
Secondly with reference to Toma et al., the Examiner disagrees that Toma et al.’s metadata is not related to specifics of a display.  Toma et al. explicitly discloses determining a conversion mode for the dynamic range conversion appropriate/supported by the display device based upon the HDR metadata (see at least paragraph 187) and thus, the Examiner interprets that such at least inherently describes the HDR metadata to be specific to what is supported by the display device via the device’s ability to support the dynamic range conversion.  For at least this rationale, the Examiner deems the application and interpretation of Toma et al. to be just and believes the combination of Park et al. and Toma et al. to teach all of the claim limitations of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ke Xiao, can be reached at (571) 272-7776. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612							1/19/21